 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No: 1:18-CR-00225-LJO-SKO

12                                 Plaintiff,             STIPULATION AND PROTECTIVE ORDER
                                                          BETWEEN THE UNITED STATES AND
13                                                        DEFENDANT PHAPHONH REGARDING
                                                          PRODUCTION OF PROTECTED
14                          v.                            INFORMATION

15

16   HERMINE HAMBARTSUMYAN,

17                                 Defendant.

18
19

20          WHEREAS, the discovery in this case contains private personal information regarding third
21 parties (both adults and minors), including but not limited to their names, dates of birth, physical

22 descriptions, medical information, telephone numbers and/or residential addresses (“Protected

23 Information”); and

24          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
25 unauthorized disclosure or dissemination of this information to anyone not a party to the court
26 proceedings in this matter;

27          The parties agree that entry of a stipulated protective order is therefore appropriate.
28                                                        1
 1          THEREFORE, defendant Tem Phaphonh, by and through her counsel of record, Megan Hopkins

 2 (“Defense Counsel”), and the United States of America, by and through Assistant United States

 3 Attorney Michael G. Tierney, hereby agree and stipulate as follows:

 4          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 5 Criminal Procedure, and its general supervisory authority.

 6          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 7 part of discovery in this case (hereafter, collectively known as “the discovery”).

 8          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 9 documents that contain Protected Information with anyone other than Defense Counsel’s attorneys,

10 designated defense investigators, designated defense experts, and support staff. Defense Counsel may

11 permit the defendant to view unredacted documents under the supervision of her attorneys, defense

12 investigators, and/or support staff while in the offices of defense counsel. The parties agree that Defense

13 Counsel, defense investigators, and support staff shall not allow the defendant to copy Protected

14 Information contained in the discovery. The parties agree that Defense Counsel, defense investigators,

15 and support staff may provide the defendant with copies of documents, if any, from which Protected

16 Information has first been redacted.

17          4.      The discovery and information therein may be used only in connection with the litigation

18 of this case and for no other purpose. The discovery is now and will forever remain the property of the
19 United States of America (“Government”). Defense Counsel will return the discovery to the government

20 or, alternatively, keep it archived within its sole possession at the conclusion of the case.

21          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

22 ensure that it is not disclosed to third persons in violation of this agreement.

23          6.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

24 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

25 ///
26 ///

27

28                                                        2
 1          7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 2 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this Order.

 4 IT IS SO STIPULATED.

 5

 6 Dated: February 25, 2019                            By: /s/ Megan Hopkins
                                                       Megan Hopkins
 7                                                     Attorney for Defendant
                                                       TEM PHAPHONH
 8
 9 Dated: February 25, 2019                            McGREGOR W. SCOTT
                                                       United States Attorney
10

11                                                     By: /s/ Michael G. Tierney
                                                       Michael G. Tierney
12                                                     Assistant U.S. Attorney

13
     IT IS SO ORDERED.
14

15 Dated:        February 26, 2019                            /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25
26

27

28                                                     3
